PER CURIAM.*
Plaintiffs apply to this court, seeking to transfer this ease from the 32nd Judicial District Court for the Parish of Terre-bonne to a district court outside the jurisdiction of the Court of Appeal, First Circuit. In support, plaintiffs assert that all the judges of the Court of Appeal, First Circuit have recused themselves in this matter because defendant is the spouse of one of the judges of that court. Plaintiffs suggest that because of this recusal, they will be unsure what circuit will exercise appellate and supervisory jurisdiction over this case.1
We now grant plaintiffs’ application in part. Acting under the authority of Article V, Sections 1 and 5(A), Constitution of 1974, as well as the inherent power of this Court, it is ordered that as long as a reason exists for all judges of the Court of Appeal, First Circuit, to be recused in this matter, the Court of Appeal, Second Circuit shall exercise appellate and supervisory jurisdiction over this case. In all other respects, relators’ application is denied.

 Retired Judge Robert L. Lobrano, assigned as Justice Pro Tempore, participating in the decision.


. On prior occasions in which the parties have sought supervisory or appellate relief in this case, we have rendered orders transferring those specific filings to the Court of Appeal, Second Circuit.